Case: 21-60697       Document: 00516427463           Page: 1      Date Filed: 08/10/2022




              United States Court of Appeals
                   for the Fifth Circuit                                   United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                                                            August 10, 2022
                                     No. 21-60697                             Lyle W. Cayce
                                                                                   Clerk

   Byron Jeovany Sanchez-Fuentes,

                                                                             Petitioner,

                                          versus

   Merrick Garland, U.S. Attorney General,

                                                                           Respondent.


                          Petition for Review of an Order of
                          the Board of Immigration Appeals
                                  No. A 075 474 809


   Before Smith, Clement, and Haynes, Circuit Judges.
   Per Curiam:*

          Byron Sanchez-Fuentes is a native and citizen of Guatemala and a
   lawful permanent resident of the United States. In 2019, he pleaded guilty of
   Sexual Indecency with a Minor in violation of Section 5-14-110 of the Arkan-
   sas Code. As a result, the Attorney General charged him as removable for



          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60697        Document: 00516427463               Page: 2      Date Filed: 08/10/2022




                                          No. 21-60697


   committing the crime of “sexual abuse of a minor.” 1 An immigration judge
   sustained that charge, and the Board of Immigration Appeals adopted and
   affirmed that decision. Sanchez-Fuentes petitions for review.
           We deny that petition. Sanchez-Fuentes is removable because his Sec-
   tion 5-14-110 conviction qualifies as “sexual abuse of a minor.” To determine
   whether that is so, we apply the categorical approach. Esquivel-Quintana v.
   Sessions, 137 S. Ct. 1562, 1567–68 (2017). “Under that approach, we ask
   whether the state statute defining the crime of conviction categorically fits
   within the generic federal definition of a corresponding aggravated felony”
   that would make the alien removable. Id. at 1568 (quotation omitted).
   “In other words, we presume that the state conviction rested upon the least
   of the acts criminalized by the statute, and then we determine whether that
   conduct would fall within the federal definition of the crime.” Id. (alterations
   adopted and quotation omitted).
           The generic definition of sexual abuse of a minor has three elements.
   The defendant’s conduct must “(1) involve a [minor], (2) be sexual in nature,
   (3) and be abusive.” Shroff v. Sessions, 890 F.3d 542, 544 (5th Cir. 2018). 2
   Each of the five ways of violating Section 5-14-110 meets those elements, so
   Sanchez-Fuentes’s conviction qualifies as sexual abuse of a minor.
           First, a defendant cannot violate Section 5-14-110 unless the victim is
   a minor. The generic definition of “minor” is someone who is younger than
   sixteen or who claims to be younger than sixteen.                    Esquivel-Quintana,
   137 S. Ct. at 1568; Shroff, 890 F.3d at 545. That definition covers three ways


           1
             8 U.S.C. § 1227(a)(2)(A)(iii) (stating that an alien who commits an “aggravated
   felony” is removable); id. § 1101(a)(43)(A) (defining “aggravated felony” to include “sexual
   abuse of a minor”).
           2
            Sanchez-Fuentes disputes that this is the proper standard, but the rule of orderli-
   ness requires us to reject that contention.




                                                2
Case: 21-60697         Document: 00516427463               Page: 3       Date Filed: 08/10/2022




                                           No. 21-60697


   of violating the statute. 3 A person younger than eighteen can also qualify as
   a “minor” in this context if the defendant occupied “a special relationship of
   trust” during the abuse. 4 That rule takes care of the last two ways of violating
   Section 5-14-110. 5
           Second, a defendant cannot violate Section 5-14-110 without engaging
   in sexual conduct. One way of violating the statute is by soliciting “[s]exual
   intercourse,” “[d]eviate [sic] sexual activity,” or “[s]exual contact” from a
   person younger than fifteen. Ark. Code § 5-14-110(a)(1). And the remain-
   ing ways of contravening the statute require conduct intended for sexual
   arousal or gratification. 6 All that conduct qualifies as “sexual in nature.”
   Shroff, 890 F.3d at 544.
           Third, a defendant cannot violate Section 5-14-110 without engaging
   in abusive conduct. Abusive conduct includes actions that expose children to
   the risk of “psychological harm.” Contreras v. Holder, 754 F.3d 286, 294 (5th
   Cir. 2014). Soliciting a child to engage in sexual acts creates such a risk.
   United States v. Ramos-Sanchez, 483 F.3d 400, 403 (5th Cir. 2007). So the first
   way of infringing Section 5-14-110, which involves solicitation, qualifies as


           3
            Ark. Code § 5-14-110(a)(1) (minor younger than fifteen or someone who claims
   to be younger than fifteen); id. § 5-14-110(a)(2) (same); id. § 5-14-110(a)(5) (minor younger
   than fourteen).
           4
             See Shroff, 890 F.3d at 545; see also Esquivel-Quintana, 137 S. Ct. at 1572; Thompson
   v. Barr, 922 F.3d 528, 535 (4th Cir. 2019).
           5
             Ark. Code § 5-14-110(a)(3) (minor abused by corrections official, mandated
   reporter, “parent or guardian, an employee in the minor’s school or school district, a tem-
   porary caretaker, or a person in a position of trust and authority over the minor”); id.
   § 5-14-110(a)(4) (same); see also id. § 5-14-101(7) (defining “minor” as “a person who is less
   than eighteen (18) years of age”).
           6
              Ark. Code § 5-14-110(a)(2)(A) (conduct that has the “purpose to arouse or
   gratify a sexual desire of himself or . . . another person”); id. § 5-14-110(a)(3) (same);
   id. § 5-14-110(a)(4) (similar); id. § 5-14-110(a)(5) (similar).




                                                 3
Case: 21-60697         Document: 00516427463               Page: 4      Date Filed: 08/10/2022




                                          No. 21-60697


   abusive. See Ark. Code § 5-14-110(a)(1).
           The story is the same for the last four ways of violating Sec-
   tion 5-14-110. “[W]e have established a per se rule that gratifying or arousing
   one’s sexual desires in the presence of a child is abusive because it involves
   taking undue or unfair advantage of the minor.” Contreras, 754 F.3d at 294–
   95 (quotation omitted). The remaining ways all involve conduct intended for
   those purposes. 7 So a person cannot violate Section 5-14-110 without com-
   mitting acts that meet the generic definition of sexual abuse of a minor. As a
   result, Sanchez-Fuentes is removable.
           Sanchez-Fuentes raises three objections, but none has merit.
           First, Sanchez-Fuentes observes that Section 5-14-110 criminalizes
   more conduct than does 18 U.S.C. § 2243(a), which creates the federal crime
   titled “sexual abuse of a minor.” Despite the shared name, however, the
   Supreme Court has explicitly rejected the notion that Section 2243(a)’s
   definition of “sexual abuse of a minor” is the generic definition of that crime
   for purposes of immigration law. Esquivel-Quintana, 137 S. Ct. at 1570–71.
   Shroff’s definition is the one that matters here. See 890 F.3d at 544. Thus,
   even if Section 5-14-110 does not categorically match Section 2243(a), a Sec-
   tion 5-14-110 conviction still qualifies as sexual abuse of a minor. 8
           Second, Sanchez-Fuentes offers several hypotheticals that purportedly
   show that Section 5-14-110 criminalizes conduct that does not qualify as sex-
   ual abuse of a minor. He claims that a sixteen- to eighteen-year-old babysitter



           7
              Ark. Code § 5-14-110(a)(2)(A) (conduct that has the “purpose to arouse or
   gratify a sexual desire of himself or . . . another person”); id. § 5-14-110(a)(3) (same);
   id. § 5-14-110(a)(4) (similar); id. § 5-14-110(a)(5) (similar).
           8
            Section 2243 is not the only federal statute addressing this general area. See, e.g.,
   18 U.S.C. § 2422(b).




                                                 4
Case: 21-60697         Document: 00516427463               Page: 5       Date Filed: 08/10/2022




                                           No. 21-60697


   could violate Section 5-14-110 by engaging in consensual sexual conduct with
   a minor of the same age. 9 A babysitter can occupy a position of trust for pur-
   poses of sex crimes in Arkansas. See Rowland v. State, 528 S.W.3d 283, 286
   (Ark. Ct. App. 2017). But we are skeptical that one teenager would ever have
   “custodial responsibility” over another of the same age, as required to fall
   within Section 5-14-110’s ambit. See Nelson v. State, 384 S.W.3d 534, 536
   (Ark. 2011) (quotation omitted). In any event, Sanchez-Fuentes hasn’t iden-
   tified a case in which Arkansas applied the statute to that hypothetical con-
   duct. That’s required for him to show that Section 5-14-110 applies to non-
   generic conduct, so this objection fails. Fakhuri v. Garland, 28 F.4th 623, 629
   (5th Cir. 2022).
           Third, Sanchez-Fuentes claims that Section 5-14-110 cannot qualify as
   sexual abuse of a minor because the statute is unconstitutional as applied to
   solicitations of legal sexual activity. See Worsham v. State, 572 S.W.3d 1, 7–9
   (Ark. Ct. App. 2019). But Sanchez-Fuentes cites no authority for his claim
   that a statute with unconstitutional applications can never be a categorical
   match for a generic crime. Indeed, by reducing Section 5-14-110’s scope,
   Worsham seems to make it easier for “the least of the acts criminalized by the
   statute” to match the generic crime. Esquivel-Quintana, 137 S. Ct. at 1567.
   That case does not save Sanchez-Fuentes.
           The petition for review is DENIED.




           9
             See Ark. Code § 5-14-110(a)(3) (including abuse by “a temporary caretaker[ ]
   or a person in a position of trust and authority over the minor”); id. § 5-14-110(a)(4) (same).




                                                 5